Title: June 1st. Sunday.
From: Adams, John
To: 


       Read 2 Odes in Horace. Spent the Evening at the Coll’s. While we were at supper, the Coll. received Letters from Mr. Turner of London, with a Bill of Lading and Invoice of about £150 sterlings worth of Glass and Hinges and Nails, and Locks &c. for a House. These were the Value of a sum of the Coll’s. Money, which Mr. Turner had retained, in his own Hands, about seven Years since, to satisfy a Debt from Mr. Branden, whom the Coll. had so strongly recommended, as in Mr. Turners opinion to make himself Brandens sponsor. So that it was as sudden and unexpected at least as a Prize in the Lottery would have been, or one taken at sea; and it had such a joyful Effect.
       Coll. Grape vines delight in a rockey, and mountainous soil, like our Commons, which would make excellent Vineyards.—I suppose that most of the Wines of the World, are the Growth of Climates at least as northern as ours. Champaign, and Tockay are more southward, but Burgundy &c. &c. &c. are northward of us.
      